Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 4, 2018

                                      No. 04-18-00673-CV

                                    Veronica ALVARADO,
                                           Appellant

                                                v.

                                  CITY OF SAN ANTONIO,
                                         Appellee

                   From the 37th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2017CI07025
                         Honorable Michael E. Mery, Judge Presiding


                                         ORDER
       The clerk’s record was due September 28, 2018, but was not filed. On October 1, 2018,
the clerk filed a notification of late record stating the clerk’s record was not filed because
appellant has not paid or made arrangements to pay the clerk’s fee to prepare the record and
appellant is not entitled to the record without paying the fee.

       We ORDER appellant to provide written proof to this court on or before October 15,
2018 that either (1) the clerk’s fee has been paid or arrangements satisfactory to the clerk have
been made to pay the clerk’s fee; or (2) appellant is entitled to the clerk’s record without
prepayment of the clerk’s fee. See TEX. R. APP. P. 20.1, 35.3(a). If appellant fails to file such
proof within the time provided, this appeal will be dismissed for want of prosecution. See R.
37.3(b).

        In addition, the reporter’s was September 28, 2018, but was not filed. Moreover, the
reporter has not filed a notification of law record. Accordingly, we ORDER court reporter Amy
Hinds to file the reporter’s record in this court on or before October 15, 2018.

        We order the clerk of this court to serve a copy of this order on all counsel, the district
clerk, and the court reporter.


                                                     _________________________________
                                                     Marialyn Barnard, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of October, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court